 In the Matter ofTONES LUMBER COMPANYandLUMBER AND SAWMILLWORKERS UNION,LOCAL No. 2877,CHARTERED BY UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORIn the Matter of B. F. JOHNSON LUMBER COMPANYandLUMBER ANDSAWMILL WORKERS UNION, LOCAL No. 2839, CHARTERED BY UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORIn the Matter Of PORTLAND LUMBER MILLSandLUMBER AND SAWMILLWORKERS UNION, LOCAL No. 2880, CHARTERED BY UNITEDBROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORIn the Matter of EASTERN WESTERN LUMBER COMPANYandLUMBERAND SAWMILL WORKERS UNION, LOCAL No. 2881, CHARTERED BYUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCases Nos. R-1148, R-1151, R-1153, and R 1155, respectively.-Decided April 11, 1939LumberIndustry-Investigation of Representatives:controversy concerningrepresentation:refusal to sign working agreementwithrival union due to peti-tion requestinginvestigationand certification filed by petitioning union and fearof retaliatoryaction-UnitAppropriate for Collective Bargaining:plant andproduction employees excluding office employees, foremen, and other super-visory employees;supervisory employees excluded because of objection by oneof two rival labororganizations-Representatives:evidence introduced notgiven effect due to employers interference-ElectionsOrderedMr. Thomas P. Graham, Jr.,andMr. Patrick H. Walker,for theBoard.Mr. Charles E. McCullochandMr. Philip Chipman,of Portland,Oreg., for the Companies.Mr. Fred Jensen,of Portland, Oreg., for Locals 2887, 2839, 2880,and 2881.Mr. Ben Anderson,of Portland, Oreg., for Local 3.Mr. Albert J. Hoban,of counsel to the Board.12 N. L. R. B., No. 30.209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTIONS OF ELECTIONSSTATEMENT OF THE CASESFour separate petitions having been filed with the Regional Di-rector for the Nineteenth Region (Seattle, Washington) by Lumberand Sawmill Workers Union, Locals 2877, 2839,,2880, and 2881, re-spectively, chartered by the United Brotherhood of Carpenters andJoiners of America, herein called the Carpenters Locals, affiliatedwith the American Federation of Labor, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Jones Lumber Company, B. F. Johnson Lumber Company,Portland Lumber Mills, and Eastern Western Lumber Company, re-spectively, all of Portland, Oregon, herein collectively called theCompanies, and requesting investigations and certifications of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, the National Labor Rela-tions Board, herein called the Board, on November 18, 1938, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered investigations in all four cases and authorizedthe Regional Director to conduct them and to provide for appropri-ate hearings upon due notice.On November 26, 1938, the Regional Director issued notices ofhearings, copies of which were duly served upon the respective Com-panies, upon the Carpenters Locals and upon Lumber and SawmillWorkers Union, Local No. 3, herein called Local 3, affiliated with theInternationalWoodworkers of America, herein called the I. W. A.,which is in turn affiliated with the Committee for Industrial Organi-zation, a labor organization claiming to represent employees directlyaffected by the investigations.Pursuant to amended notices duly served upon the parties, hear-ings were held on December 5, 6, 7, 8, 9, 10, 12, and 13, 1938, at Port-land, Oregon, before Thomas H. Kennedy, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearings.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearings the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed. JONES LUMBER COMPANY211Pursuant to notice, hearings were held before the Board on Feb-ruary 8, 1938, in Washington, D. C., for the purpose of oral argu-ment.Counsel for the Carpenters Locals appeared and submitteda written memorandum or argument.Upon the entire record in each case the Board makes the following:FINDINGS OF FACT1.THE COMPANIES AND THEIR BUSINESSESThe business of each of the Companies is the manufacture and saleof lumber and wood products. Each is an Oregon corporation withits principal place of business located in Portland, Oregon.All the logs used by Portland Lumber Mills come from the Stateof Oregon.The following percentages of logs used by the otherCompanies come from the State of Washington :Jones Lumber Company_____________________________ 2 per centB. F. Johnson Lumber Company____________________ 5 ""EasternWestern Lumber Company__________________ 10The following percentages of finished products sold by the Com-panies are shipped to points outside the State of Oregon :Jones Lumber Company_____________________________ 70 per centB. F. Johnson Lumber Company____________________ 99 "Portland Lumber Mills----------------------------- 75 "EasternWestern Lumber Company ------------------ 85 ""The approximate values of the finished products sold annually bythe Companies are as follows :Jones Lumber Company_______________________________$805,000B.F. Johnson Lumber Company______________________306,242Portland Lumber Mills-------------------------------675,000EasternWestern Lumber Company____________________1,200,000II.THE ORGANIZAHONS INVOLVEDLumber and Sawmill Workers Union, Locals 2839, 2877, 2880, and2881, are labor organizations affiliated with the United Brotherhoodof Carpenters and Joiners of America, which is in turn affiliated withthe American Federation of Labor.Membership in each local isrestricted to the plant and production employees of a particularCompany.Local 2839 admits to membership employees of B. F.Johnson Lumber Company ; Local 2877, the employees of JonesLumber Company; Local 2880, the employees of Portland LumberMills; and Local 2881, the employees of Eastern Western LumberCompany.Lumber and Sawmill Workers Union, Local No. 3, is a labor or-ganization affiliated with the International Woodworkers of America,169134-39-vol. 12-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich is in turn affiliated with the Committee for Industrial Organi-zation.It admits to membership the plant and production employeesof the Companies.III.THE QUESTIONS CONCERNING REPRESENTATIONFrom 1933 to 1935 the plant and production employees of the Com-panies were organized in a Federal Union, directly affiliated with theAmerican Federation of Labor. In 1935 the Federal Union affiliatedwith the United Brotherhood of Carpenters and Joiners of America,herein called the Carpenters, and became Lumber and SawmillWorkers, Local 2532, herein called Local 2532. In August 1937, forreasons with which we are not concerned, the membership of Local2532 voted to apply for a charter from the I. W. A. The charterwas installed on August 14, 1937, and the employees theretoforemembers of Local 2532 became members of Local 3.On September 1, 1937, seven separate petitions were filed on behalfof Local 3 with the Regional Director for the Nineteenth Region,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Jones Lumber Company, Clark &Wilson Lumber Company, Portland Lumber Mills, Inman-PoulsenLumber Company, Eastern Western Lumber Company, B. F. John-son Lumber Company, and West Oregon Lumber Company, and re-questing the Board to conduct investigations pursuant to Section 9(c) of the Act.On October 21, 1937, after hearing upon due notice, the Board'issued its Decision 1 and certified Local 3 as the exclusive representa-tive of all the plant and production employees of each of the com-panies named in the petitions filed September 1, 1937, includingforemen, but excluding office employees and supervisory employeesother than foremen, and excluding certain other employees of theInman-Poulsen Lumber Company and Clark & Wilson LumberCompany.In February 1938 the Carpenters established several new locals inthe Portland, Oregon, area with the jurisdiction of each local con-fined to the employees of a single company, as set forth in SectionII above.Shortly thereafter, the ColumbiaBasinSawmill Operators Asso-ciation, herein called the Operators Association, on behalf of Clark &Wilson Lumber Company, Eastern Western Lumber Company, In-1Matters of Jones Lumber Company, West Oregon Lumber Company, Clark&WilsonLumber Company,B.F.Johnson Lumber Company,Portland Lumber Mills, Inman-Poulsen Lumber Company and Eastern & Western Lumber CompanyandColumbia RiverDistrict Council of Lumber and Sawmill Workers' Union No. 5, etc., et at., 3N. L. R. B.855. JONES LUMBER COMPANY213man-Poulsen Lumber Company, B. F. Johnson Lumber Company,Jones Lumber Company, and Portland Lumber Mills, entered intocollective bargaining negotiations with Local 3.On September 23, 1938, the Operators Association notified Local 3that the companies would operate under the terms of a working agree-ment which had been negotiated by the parties as a result of severalconferences.The Operators Association stated that the companieswould not sign the agreement because the Carpenters Locals hadfiled petitions with the Board requesting investigations and certifi-cations, and because they feared the signing of an agreement withLocal 3 would precipitate retaliatory action on the part of the Ameri-can Federation of Labor.The working agreement was accepted by Local 3 on October 10,1938.It provided,inter alia:"Notwithstanding any other provisionsherein contained, this agreement shall terminate automatically in theevent that the National Labor Relations Board certifies that anotherbargaining agent represents the majority of employees."We find that a question has arisen concerning the representation ofemployees of each of the companies.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find, as to each of the companies, that the question concerningrepresentation which has arisen, occurring in connection with theoperations of the Company described in Section I above, has a close,intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITSThe Carpenters Locals claim in each case that the appropriateunit for the purposes of collective bargaining consists of the plantand production employees, including foremen of each of the com-panies, and excluding office and supervisory employees other thanforemen.Local 3 contends that, because they include foremen, theunits requested by the petitioning locals are not appropriate.The Board, in its previous Decision upon a petition filed on behalfof Local 3,2 found units of plant and production employees includingforemen were appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. In those cases, be-causethe petitioning union requested the inclusion of the foremen and2 See footnote1, supra. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other parties made no, objection and nothing appeared in therecord to indicate that foremen should be excluded, the Board fol-lowed its usual practice in such cases and adopted the apparent desiresof theparties.8Local 3 opposes the units requested by the Carpenters Locals in theinstant cases on the ground that events occurring since the Decisionof October 21, 1937, have demonstrated the inappropriateness of in-cluding foremen within the units.At the hearing Local 3, in support of its contention, introducedcopies of the formal papers in proceedings instituted by the Boardpursuant to Section 10, which disclosed that upon charges duly filedby Local 3, the Board, by the Regional Director for the NineteenthRegion, issued complaints dated November 26, 1938, against the com-panies.The complaints were substantially the same, alleging in eachinstancethat the respondent company had permitted its foremen andsupervisory employees to discourage membership in Local 3.On No-vember 29, 1938, each Company entered into a separate stipulation inwhich it agreed to the entry by the Boardof specified cease and desistorders.Each Company further agreed to the entry of a decree bythe appropriate Circuit Court of Appeals enforcing such order ofthe Board.Contemporaneously with its Decision upon the petitions,the Board is issuing its Decision and Orders in the stipulated cases 4requiring the companies,inter alia,to cease and desist from interfer-ing with, restraining, or coercing their employees in the exercise ofthe rights guaranteed in Section 7 of the Act.While foremen are eligible for membership in both the Car-penters Locals and Local 3 and have been members of these organi-zations inthe past, the working agreement which was approved byLocal 3 on October 10, 1938, expressly excluded foremen from theclasses ofemployees affected by its terms.Neither by testimony nor other evidence did any of the partiesshow that the duties of the employees in question were not of asupervisory nature.The issue was confined to whether these men,who were classified as foremen on the pay rolls of the companies,8Matter of Campbell Machine Company, David C. Campbell,and George E. Campbell,co-partners,trading as Campbell Machine CompanyandInternational Association ofMachinists,Local No.389;Shipwrights, Boatbuilders and Caulkers;and InternationalBrotherhood of Electrical Workers, LocalNo. 569, 3 N. L. R.B. 793.&Matter of Jones Lumber CompanyandLumber and Sawmill Workers, Local No. 3,InternationalWoodworkers of America,affiliated with the C.I.C.Case No.C-1080,12 N. L. R. B. 204;Matter of B. F. Johnson Lumber CompanyandLumber and Saw-millWorkers,Local No. 3,InternationalWoodworkers of America,affiliatedwith theC. I. C.Case No.C-1077, 12 N.L. R. B. 189;Matter of Portland Lumber Mills CompanyandLumber and Sawmill Workers, Local No. 3, International Woodworkers of America,affiliatedwith the C.I.C.Case No.C-1079, 12 N. L.R. B. 199; andEasternWesternLumber CompanyandLumber and Sawmill Workers, Local No 8, International Woodworkersof America,affiliated with the C.I.C.Case No.C-1070, 12 N. T, R. B. 184. JONES LUMBER COMPANY215possessed authority to hire and discharge employees.The evidenceconclusively established that they had no such power, but indicatedthat they frequently made recommendations concerning the hiringand retention of employees.In each case by virtue of the supervisory nature of their duties, fore-men have interests which differentiate them from ordinary employeesand bring them within the class of employees normally excluded frombargaining units upon objection by one of two rival labororganizations .5Accordingly, objection being made by Local 3, a labor organiza-tion party to the proceedings, to the inclusion of supervisory em-ployees in the appropriate units, we will exclude them.We find as to each of the companies in these proceedings that itsplant and production employees excluding office employees, foremen,and other supervisory employees constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto the employees of the Company the full benefit of their rights toself-organization and collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, pay-roll lists, of the companies for March 15, 1938,a date near the filing of petitions and for November 30, 1938, weresubmitted for purposes of comparison with whatever evidence ofrepresentationmight be introduced by the labor organizations.Since the pay rolls of November 30, 1938, are representative and arenearest to the date of the hearings, we will use them for the purposesof comparison.The evidence introduced by the Carpenters Locals in support oftheir petitions was of varying types and requires separate considera-tion.For the most part, Local 3 contented itself with supporting itsmotions to dismiss the petitions by introducing evidence intended torebut the Carpenters Locals' proof.With respect to such proofoffered by both unions, there is no evidence in any of the recordswhich would lead us to conclude that the signatures appearing onthe cards, petition, or affidavits are not genuine.Jones Lumber Company employs 160 plant and production em-ployees excluding office employees, foremen, and other supervisoryemployees.Local 2877 introduced 112 cards, most of which weredated in February 1938, and 102 affidavits signed in July 1938.Boththe cards and the affidavits were signed by employees within the6Matter of Charles R. McCormick Lumber Co.andInternationalWoodworkers ofAmerica, Local112, 7 N.L.R. B. 38.RilsManufacturing Corp.andUnited Electrical,Radio & MachineWorkers of America (C. 1. O.),11 N. L. R.B. 696. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit on the pay roll of November 30, 1938.The cardswere in the form of applications for membership.Each affidavitstated in substance that the deponent was a member of Local 2877and had designated it as his collective bargaining agent.All theaffidavits were signed by employees who had previously signed cards.At the hearing, 16 of the employees whose signatures appeared oncards testified that they wished to be represented by Local 3.There are 95 employees on the pay roll of November 30, 1938, whoare within the appropriate unit at the B. F. Johnson Lumber Com-pany plant.Local 2839 introduced 31 membership cards of employeessigned during the period from February to December 1938, and peti-tions designating Local 2839 as bargaining agent signed by 60 em-ployees during August 1938.Deducting for duplications betweencards and petitions, 57 of the signers were within the appropriateunit on the pay roll of November 30, 1938. In this case Local 3introduced two cards signed at a later date by two of the afore-mentioned employees who had previously designated Local 2839 astheir bargaining agent.The pay roll of Portland Lumber Mills for November 30, 1938,lists 167 plant and production employees, excluding office employees,foremen, and other supervisory employees.Local 2880 relied upon96 affidavits signed during July and August 1938.The names of 92employees who signed affidavits appeared on the pay roll.By meansof five membership application cards signed by employees, which areintroduced into evidence, and the testimony of two employees, Local 3attempted to show that seven persons who signed affidavits desiredLocal 3 as their bargaining agent.There were 243 employees within the appropriate unit at theEastern Western Lumber Company plant on the pay roll of Novem-ber 30, 1938. In presenting its case Local 2881 introduced petitionsdesignating it as collective bargaining representative signed onOctober 11, 1938, by 140 employees of the Company. It also intro-duced three membership cards signed by employees whose names werenot on the petitions.One hundred and forty of the 143 signers werewithin the appropriate unit on the pay roll of November 30, 1938.For the purpose of rebutting this evidence, Local 3 introduced mem-bership application cards signed by 12 of the same employees afterOctober 11, 1938.However, four of the latter employees againsigned membership application cards of Local 2881 while the hear-ing was being held.Three witnesses whose names appeared on thepetition of Local 2881 testified that they desired to be representedby neither organization.In each case Local 3 introduced copies of the pleadings in thecomplaint cases as set forth in Section V above to show that desig- JONES LUMBER COMPANY217nations relied upon by the petitioning Carpenters Locals were theresult of the unfair labor practices of the companies and moved todismiss each petition on the ground that Local 3 had been certifiedby the Board.While we deny the motions to dismiss filed by Local 3, we cannotunder the circumstances accord conclusive weight to the designationsintroduced into evidence by the Carpenters Locals.As we havestated, upon charges filed by Local 3, each of the Companies, afterissuanceof complaints, agreed to the entry of orders requiring it tocease and desist from discouraging membership in Local 3 and fromother unfair labor practices alleged to have occurred before andduring periods when the cards, petitions, and affidavits offered by theCarpenters Locals as proof of designation, were signed.Under thecircumstances, we cannot give effect to such evidence as probativeof employee designation of bargaining representatives free fromemployer interference, restraint, or coercion.°Accordingly, we find in each case that the question which hasarisenconcerning representation of employees of the Company canbest be resolved by an election by secret ballot.On the basis of the above findings of fact and upon the entirerecord in the proceedings, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Jones Lumber Company, B. F. JohnsonLumber Company, Portland Lumber Mills, and Eastern WesternLumber Company, all of Portland, Oregon, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All plant and production employees of each of the Companies,excluding office employees, foremen, and other supervisory employees,constitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTIONS OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is hereby6Matter of The Connor Lumber & Land Co.andInternational Woodworkers of America,Local No. 125(C. 10.), 10 N. L. R. B. 831,decided December 28. 1938 218DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Jones Lumber Company, an election by secret ballot shall beconducted within twenty (20) days from the date of this Directionof Election under the direction and supervision of the RegionalDirector for the Nineteenth Region (Seattle, Washington), actingin these matters as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all plant and production employees employed by Jones Lum-ber Company during the pay-roll period next preceding the date ofthis Direction of Election, excluding office employees, foremen, andother supervisory employees, to determine whether they desire to berepresented by Lumber and Sawmill Workers Union, Local No. 2877,chartered by United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor, or byLumber and Sawmill Workers Union, Local No. 3, InternationalWoodworkers of America, affiliated with the Committee for Indus-trialOrganization for the purposes of collective bargaining, or byneither ; and it is furtherDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith B. F. Johnson Lumber Company, an election by secret ballotshall be conducted within twenty (20) days from the date of thisDirection of Election under the direction and supervision of theRegional Director for the Nineteenth Region (Seattle, Washington),acting in these matters as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all plant and production employees employed by B. F.Johnson Lumber Company during the pay-roll period next pre-ceding the date of this Direction of Election excluding office em-ployees, foremen, and other supervisory employees, to determinewhether they desire to be represented by Lumber and SawmillWorkers Union, Local No. 2839, chartered by United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, or by Lumber and Sawmill Workers Union,Local No. 3, International Woodworkers of America, affiliated withthe Committee for Industrial Organization for the purposes of col-lective bargaining, or by neither; and it is furtherDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargain-ing with Portland Lumber Mills, an election by secret ballot shallbe conducted within twenty (20) days from the date of this Direc-tion of Election under the direction and supervision of the RegionalDirector for the Nineteenth Region (Seattle,Washington), acting JONES LUMBER COMPANY219in these matters as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all plant and production employees employed by PortlandLumber Millsduring the pay-roll period next preceding the date ofthisDirection of Election excluding office employees, foremen, andother supervisory employees, to determine whether they desire tobe represented by Lumber and Sawmill Workers Union, Local No.2880, chartered by United Brotherhood of Carpenters and Joinersof America, affiliated with the American Federation of Labor, or byLumber and Sawmill Workers Union, Local No. 3, InternationalWoodworkers of America, affiliated with the Committee for Indus-trialOrganization for the purposes of collective bargaining, or byneither; and it is furtherDUCTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith Eastern Western Lumber Company, an election by secret bal-lot shall be conducted within twenty (20) days from the date ofthisDirection of Election under the direction and supervision oftheRegional Director for the Nineteenth Region (Seattle, Wash-ington), acting in these matters as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all plant and production employees em-ployed by Eastern Western Lumber Company during the pay-rollperiod nextpreceding the date of this Direction of Election exclud-ing office employees, foremen, and other supervisory employees, todetermine whether they desire to be represented by Lumber andSawmill Workers Union, Local No. 2881, chartered by United Broth-erhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, or by Lumber and Sawmill WorkersUnion, Local No. 3, International Woodworkers of America,affili-ated with the Committee for Industrial Organization for the pur-poses of collective bargaining, or by neither.